DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Application No. 16/118,290, now U.S. Patent No. 11,098,359, which is a Continuation of U.S. Application No. 15/660,785, now U.S. Patent No. 10,287,631, which is a Continuation of U.S. Application No. 14/386,800, now U.S. Patent No. 9,752,188, which is a 371 of PCT/US13/032665, which claims earliest benefit of U.S. Provisional Application 61/613,413, filed March 20, 2012. 

Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 15-20, in the reply filed on February 7, 2022 is acknowledged.  Applicant has submitted new claims 21-50 to replace the elected claims of Group II, and have canceled claims 1-14 of non-elected Group I and claims 15-20 of originally elected Group II.  Thus, claims 21-50 will be examined on the merits.  No claims are currently withdrawn from consideration. 

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	It is noted that independent claim 21 recites the active steps of providing fragmented nucleic acid material obtained from a bodily sample of a subject, attaching tags comprising barcodes to the nucleic acid fragments to generate tagged nucleic acid molecules, amplifying at least a portion of the tagged nucleic acid molecules to produce tagged nucleic acid amplicons, and sequencing a plurality of tagged nucleic acid 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, sequencing and data analysis steps 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 21-50 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Status of the Prior Art
6.	The prior art was reviewed based on the priority date of March 20, 2012 indicated above.  However, if indeed the currently claimed invention comprises new matter, as discussed above, the priority date would be the current filing date of August 8, 2021, and the prior art will be reviewed again if the rejection stands after Applicant’s reply.  Claims 21-50 are free of the prior art based on the earlier priority date, as no prior art was found that teaches or suggests a method for detecting genomic variants in nucleic acid material from a subject as currently claimed.  The closest prior art of Bielas et al. (U.S. Patent Pub. No. 2015/0024950) teaches methods for tagging double-stranded nucleic acid molecules in a sample with random cyphers or tags that allows sequence information obtained from individual double-stranded molecules to be grouped into families and analyzed together, wherein comparison of family sequences allows for generation of consensus sequences to eliminate mutations or errors arising during library preparation or during sequencing, wherein the consensus sequences were compared to wild-type TP53 sequence as a reference sequence (see paragraphs 13-15 and 80).  Bielas further teaches that each target nucleic acid molecule is tagged with a unique double-stranded cypher in the sample (paragraph 9), wherein each strand of the double-stranded molecules are amplified, and the target sequences and random cyphers of each strand are sequenced (paragraph 10).  However, Bielas does not teach methods for analyzing double-stranded nucleic acid fragments in a sample wherein sequence reads are initially aligned to a reference sequence, and sequence reads that align to the reference sequence at the same coordinates and which have the same barcode sequence are then grouped into families comprising sequence reads amplified 
	Another reference of particular interest to the currently claimed invention is that of Vogelstein et al. (U.S. Patent No. 9,476,095).  Vogelstein teaches methods of sequencing nucleic acids in order to determine the fidelity of a polymerase, the accuracy of a polynucleotide synthesized in vitro and the prevalence of mutations in the genomes of cells (see Abstract).  The methods of Vogelstein comprise attaching a unique identifier (UID) nucleic acid sequence (also known as barcodes or indexes) to a first end of each of a plurality of analyte nucleic acid fragments to form uniquely identified fragments, wherein the uniquely identified fragments are amplified and their sequences are determined (see column 2, lines 30-58).  Vogelstein further teaches paired-end sequencing of the fragments yields UID-families, wherein nucleotide sequences of the plurality of members of a family are determined (column 2, line 59 to column 3, line 10 and column 9, line 62 to column 10, line 7), wherein a mutation in the original analyte fragment is identified when the sequence is different from a reference sequence (see claim 28).  However, like Bielas, Vogelstein is silent with regard to methods for analyzing double-stranded nucleic acid fragments in a sample wherein sequence reads are initially aligned to a reference sequence, and sequence reads that align to the reference sequence at the same coordinates and which have the same barcode sequence are then grouped into families comprising sequence reads amplified from an original tagged nucleic acid molecule, wherein first and second strand reads for 

Conclusion
7.	Claims 21-50 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  However, claims 21-50 are free of the prior art, and qualify as eligible subject matter under U.S.C. 101, as discussed above. 

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637